The instructions requested by the defendant were properly denied.
It is true that "in the earlier history of the common law only such acts were deemed criminal as had in them the vicious element of an unlawful intent, indicating a deviation from moral rectitude; but this quality has ceased to be essential, and now acts unobjectionable in a moral view, except so far as being prohibited by law makes them so, constitute a considerable portion of the criminal code. In such statutes the act is expressly prohibited, without reference to the intent or purpose of the party committing it, and is usually of the class in which the person committing it is under no obligation to act unless he knows he can do so lawfully. Under these statutes it is not a defence that the person acted honestly and in good faith, under a mistake of fact. He is bound to know the fact as well as the law, and he acts at his peril. These statutes do not make a guilty knowledge one of the ingredients of the offence." State v. Cornish, 66 N.H. 329, 330, and numerous *Page 197 
authorities there cited; State v. Campbell, 64 N.H. 402-405; Commonwealth v. Uhrig, 138 Mass. 492; Commonwealth v. Savery, 145 Mass. 212; State v. Smith, 10 R. I. 258; State v. Hughes, 16 R. I. 403.
The statute in question clearly comes within this class, and having been enacted nearly five years subsequent to the decision in State v. Cornish, of which the legislature must be deemed to have had knowledge, no room for reasonable doubt remains that the legislative intent was that the statute should be construed in accordance with its language and agreeably to the construction obtaining not only in State v. Cornish, but in preceding cases.
Exceptions overruled.
PEASLEE, J., did not sit: the others concurred.